Fish, O. J.
Upon the trial of* a' habeas-cófpus proceeding, involving' the-right to ■ the custody of a-girl thirteen yéars'of age, the court did not err in awarding such custody to the child’s widowed mother,' rather than to the child?s 'brother, who was twenty-one 'yéars old and unmarried, it not appearing that the mother'had released her fight'to the custody of her daughter, and it'being shown that the'mother was Of good character and able to care for the daughter.

Judgment- affirmed.


All the Justices concur.